         Case 1:19-cv-00816-JPO Document 40 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SEACUBE CONTAINERS, LLC,
                     Plaintiff,
                                                                     19-CV-816 (JPO)
                     -v-
                                                                          ORDER
 COMPASS CONTAINERS & SHIPPING
 SERVICES LTDA.,
                     Defendant.


J. PAUL OETKEN, District Judge:

       On July 31, 2019, this Court ordered Plaintiff to re-serve the complaint in compliance

with the Hague Service Convention. (Dkt. No. 31.) Plaintiff filed a status letter on December 9,

2019, indicating that it had not yet heard back from the Ministry of Justice in Brazil. (Dkt. No.

39.) There has been no further communication with the Court by Plaintiff.

       Accordingly, Plaintiff shall file either (1) an affidavit of service or (2) a letter updating

the Court regarding the status of the case on or before June 24, 2020.

       SO ORDERED.

Dated: June 10, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
